DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 been entered.

Response to Amendment
The amendment of 5/12/2022 has been entered.
Disposition of claims: 
Claims 6-7 and 10-11 have been cancelled.
Claims 1-5, 8-9, and 12-13 are pending.
Claim 1 has been amended.
The amendments to claim 1 have overcome the rejections of claims 1-5, 7-9, and 11-13 under 35 U.S.C. 103 as being unpatentable over Uetani et al. (US 2012/0319567 A1, hereafter Uetani) in view of Liu et al. (US 2016/0087221 A1, hereafter Liu) and Keerthi et al. (“Regioisomers of Perylenediimide: Synthesis, Photophysical, and Electrochemical Properties” J. Phys. Chem. B, 2012, vol. 116, page 4603-4614, hereafter Keerthi) set forth in the last Office Action. The rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments see the last paragraph of page 7 through the first paragraph of page 11 of the reply filed 05/12/2022 regarding the rejections of  1-5, 7-9, and 11-13 under 35 U.S.C. 103 as being unpatentable over Uetani/Liu/Keerthi set forth in the Office Action of 3/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant claims “wherein energy levels S1 and T1 of the assist dopant are lower than energy levels S1 and T1 of the host compound and higher than energy levels S1 and T1 of the luminescent compound.”

    PNG
    media_image1.png
    457
    511
    media_image1.png
    Greyscale

It appears that the only disclosure to support the relative amount of the S1 and T1 energies of the host compound, the assist dopant compound, and the luminescent compound is Fig. 3 of the instant specification (see the figure above). However, the Fig. 3 does not support the T1 state of the luminescent compound. 
Furthermore, the figure only shows “fluorescent emission”, not phosphorescent emission from the luminescent compound. It appears that there is no disclosure to support the S1 and T1 energy relationship between the phosphorescent compound and the assist dopant.
 Thus, the instant specification does not provides sufficient support for the claimed specificity regarding the S1 and T1 state of the luminescent compound.
Regarding claims 2-5, 8-9, and 12-13, claims 2-5, 8-9, and 12-13 are rejected due to the dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “at least one luminescent compound …, wherein an amount of the luminescent compound is 0.1 to 30 mass %”. 
The claim 1 claims the relative amount of the luminescent compound. However, the claim does not claim what is the reference of the relative amount. 
The instant specification recites “a fluorescence-emitting compound and/or phosphorescence-emitting compound in an amount of 0.1 to 50% by mass ratio relative to the π-conjugated compound” (page 27, lines 24-25). 
On the other hand, the other part of the instant specification recites “the light-emitting layer contains a luminescent compound in the range of 0.1 to 50 mass%, particularly in the range of 1 to 30mass%” (page 28, lines 11-12).
It appears that one part of the specification refers to the amount of the π-conjugated compound as the reference material and the other part of the specification does not clarify which material is the reference. It is unclear whether the amount of the luminescent compound is 0.1 to 30 mass % in reference to the total mass of the light emitting layer materials, or the mass of the assistant dopant (i.e. π-conjugated compound). 
For the purpose of the prosecution, the Examiner interprets the limitation to mean that the amount of the luminescent compound is 0.1 to 30 % by mass ratio relative to the assistant dopant (i.e. π-conjugated compound).
Regarding claims 2-5, 8-9, and 12-13, claims 2-5, 8-9, and 12-13 are rejected due to the dependency from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786